Title: To Thomas Jefferson from Thomas G. Watkins, 30 April 1824
From: Watkins, Thomas G.
To: Jefferson, Thomas


My Dear Sir,
Jonesborough East Ten.
Tue. Apl 30. 24
My Neighbour and friend the Revd mr Watson, about to visit Virginia, having expressed a particular desire to call on you, I beg leave  to introduce him to you—Mr Watson is a Minister of the Methodist Episcopal church in this state—highly respectable in that station & universally esteemed an upright man and a patriot—Your civilities will be very grateful to him & much oblige me—The 1st volume of my set of Gibbons Rome is lost—I have an indistinct recollection of having sent it to Monticello two or three winters ago—if not returned. Mr Watson. will take charge of it to me—I cannot conclude without renewing to you and all the family at Monticello, the assurance of the very affectionate respect of Mrs Watkins and yourSincere friend & Mo. Obet ServtTh: G. Watkins